[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Clark, Slip Opinion No. 2015-Ohio-3580.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



             THE STATE OF OHIO, APPELLANT, v. CLARK, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Clark, Slip Opinion No. 2015-Ohio-3580.]
  (No. 2012-0215—Submitted August 11, 2015—Decided September 3, 2015.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 96207,
                                   2011-Ohio-6623.
          ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
                                 __________________
        {¶ 1} This court issued its judgment in this cause affirming the judgment
of the Cuyahoga County Court of Appeals on October 30, 2013. State v. Clark,
137 Ohio St. 3d 346, 2013-Ohio-4731, 999 N.E.2d 592.
        {¶ 2} On June 18, 2015, the Supreme Court of the United States reversed
this court’s judgment and remanded the cause to this court for further
proceedings. Ohio v. Clark, ___ U.S. ___, 135 S. Ct. 2173, 192 L. Ed. 2d 306.
        {¶ 3} On review of the order of the Supreme Court of the United States,
we remand this cause to the court of appeals to consider defendant-appellee
Darius Clark’s assignments of error, which the court of appeals had determined to
                           SUPREME COURT OF OHIO




be moot. See State v. Clark, 8th Dist. Cuyahoga No. 96207, 2011-Ohio-6623, ¶
72.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             __________________
       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and
Matthew E. Meyer, Assistant Prosecuting Attorney, for appellant.
       Robert L. Tobik, Cuyahoga County Public Defender, and Jeffrey M.
Gamso and Erika Cunliffe, Assistant Public Defenders, for appellee.
                             __________________




                                       2